Citation Nr: 0603559	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for headaches due 
to an undiagnosed illness, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for hypertension 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
May 1992.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision by 
the Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that continued the 
veteran's 10 percent evaluation for headaches due to an 
undiagnosed illness and a July 2003 rating decision that 
increased the veteran's evaluation for hypertension to 20 
percent disabling.  Although the veteran's appeal to the 
Board lists only the issue of increased evaluation for 
headaches due to an undiagnosed illness, the veteran has not 
expressed satisfaction with the assigned rating for 
hypertension.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded).  
Accordingly, the Board shall address the veteran's 
entitlement to an increased evaluation for hypertension.


FINDINGS OF FACT

1.  For the period after October 29, 2002, the veteran's 
migraine headaches have been manifested by symptoms in an 
unexceptional disability picture that are productive of 
characteristic prostrating attacks occurring on an average of 
more than once a month over the last several months.

2.  The evidence does not show that the veteran's headache 
condition is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The veteran's hypertension is not manifested by diastolic 
pressure that is predominately 120 or more.

4.  The evidence does not show that the veteran's 
hypertension is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but not greater, rating 
for migraine headaches after October 29, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8100 (2005).

2.  Application of extraschedular provisions with regard to 
the veteran's service-connected headache condition is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2005).

3.  The criteria for a disability rating higher than 20 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

4.  Application of extraschedular provisions with regard to 
the veteran's service-connected hypertension is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act ("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2002.  The letter fully provided notice of elements 
(1), (2) and (3).  In addition, by virtue of the rating 
decisions on appeal, the July 2003 Statement of the Case 
("SOC") and the December 2003 Supplemental Statement of the 
Case ("SSOC"), the veteran was provided with specific 
information as to why the claims for an increased evaluation 
was being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the July 2003 SOC 
and in the December 2003 SSOC.
 
In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denials of his claims.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters, and, in fact, submitted several statements with new 
evidence.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained 
Nashville VAMC treatment records identified by the veteran 
and requested that the veteran either submit his available 
private medical records or authorize VA to obtain those 
records on his behalf.

In May 2005, the veteran provided such private treatment 
records from the Southern Hills Medical Center in Nashville, 
Tennessee.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.


Merits of the Claims

The veteran argues that the service-connected headaches due 
to an undiagnosed illness are more severe than is 
contemplated by the currently assigned 10 percent rating.  
After careful consideration of all of the evidence of record 
in light of the applicable law, the Board finds that the 
preponderance of the evidence supports an increased 
evaluation to 30 percent disabling.  The veteran also argues 
that his service-connected hypertension is more severe than 
is contemplated by the currently assigned 20 percent rating.  
The Board finds that the preponderance of the evidence is 
against this claim and it will be denied. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

1.  Headaches Due to an Undiagnosed Illness

Prior to receipt of the veteran's October 2002 claim for an 
increased disability rating, his headache disorder had been 
evaluated as 10 percent disabling, under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to migraine 
headaches.  Thus, the disorder was contemplated to be of a 
severity indicating characteristic prostrating attacks 
averaging one in 2 months over the last several months.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

A 30 percent rating is assigned for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, and a 50 percent 
rating for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

The record contains a June 2004 statement from P.H.A., MSN, 
F.P. of the Nashville VAMC that states the veteran has been 
treated in the Neurology Clinic for 2 1/2 years for intracable 
migraines that occur 2-3 times per week.  The statement 
indicates the veteran has failed all prophylactic therapy, 
including botox injections.  VAMC treatment records confirm 
this statement.  

A review of the Nashville VAMC records indicates continuous 
treatment for migraine headaches increasing in severity 
beginning in September 2002 through August 2004.  A May 2003 
VA examination report documents severe migraine episodes 3-4 
times per week in frequency.  The Board notes that the 
veteran described to the VA examiner symptoms of dizziness, 
blurry eyes, photophobia and inability to perform activities 
during the episodes- these assertions are consistent with 
prostrating attacks of migraine.  June 2003 VAMC treatment 
notes report treatment with amitriptyline switched to Topamax 
because the amitriptyline was ineffective in relieving the 
pain.  Botox treatment was started at the VAMC Neurology 
Clinic that month.  August 2003 clinic treatment records show 
the botox treatment was considered unsuccessful and was 
prescribed Zomig.  In August 2004, the veteran was admitted 
to the Southern Hills Medical Center in Nashville, Tennessee 
following an increase in his migraine headaches and severe 
dizziness.  The admitting physician described his concern for 
a vertebrobasilar infarct despite no CT scan evidence and no 
focal neurological findings.

Based on the foregoing medical evidence, the Board finds that 
as the veteran experienced more pronounced symptomatology; he 
was placed on a variety of prescribed medications to relieve 
his symptoms with differing degrees of success; and that he 
exhibited prostrating attacks at a rate equal to if not 
greater than the criteria consistent with a 30 percent rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, 
giving the veteran the benefit of the doubt, the Board finds 
that for the period following October 29, 2002, the veteran 
is entitled to a 30 percent for his migraine headaches.

While it is arguable that the veteran has exhibited 
prostrating attacks at a rate that would be considered very 
frequent completely prostrating and prolonged attacks 
consistent with a 50 percent rating under Diagnostic Code 
8100, this rating further requires severe economic 
inadaptability.  The work history provided by the veteran 
indicated that he missed 6.5 days from work from January 11 
to August 22, 2003 due to sick leave.  Although the current 
claim of once weekly attacks no doubt adversely affects the 
veteran in his current occupation, there is no evidence 
indicative of or approaching severe economic inadaptability.  
Consequently, the Board does not find that a 50 percent 
rating is warranted.

The Board further finds that a higher rating is also not 
warranted under 38 C.F.R. § 3.321, as there is no evidence 
that the veteran's migraines have been manifested by symptoms 
that are so unusual or exceptional as to prevent the use of 
the regular rating criteria.  38 C.F.R. § 3.321 (2005).

2.  Entitlement to an Increased Evaluation for Hypertension

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 a 20 percent 
rating is warranted for hypertension if the diastolic 
pressure is predominantly 110 or more; or the systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is warranted if the diastolic pressure is predominantly 120 
or more.  A 60 percent rating is warranted if the diastolic 
pressure is predominantly 130 or more.  Hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1).

The medical evidence, which pertains to the current severity 
of the veteran's hypertension, includes VA medical center 
treatment records, private treatment records and an April 
2003 VA examination.

Nashville VAMC records dated February 2003 show a blood 
pressure reading of 164/112.  A cumulative vitals/measurement 
report from the Nashville VAMC indicates the following 
readings:  April 2002, 114/94; May 2002, 153/103 and 146/110; 
September 2002, 153/99, 142/100, 120/92; November 2002, 
163/101; and February 2002, 171/112 and 128/90.
The veteran was afforded a VA hypertension examination in 
April 2003.  His blood pressure readings were 180/128, 
182/112 and 170/110.  The examiner stated that the veteran 
had not well-controlled hypertension with multiple 
medications to control it.

A private medical treatment record submitted by the veteran 
from Southern Hills Medical Center dated in August 2004 
reflects a blood pressure reading of 141/96.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 120 or more as contemplated for a 
rating in excess of 20 percent.  The medical evidence shows 
that the readings have most frequently been below 120.  In 
fact, objective testing on only one occasion, during the VA 
examination in April 2003, showed a diastolic pressure of 120 
or more.  All other diastolic pressure readings of record are 
below 120 and failed to confirm a diastolic pressure 
predominantly 120 or more.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for hypertension are not met.

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  It is noted that the evidence does 
not show hospitalization due to hypertension nor has there 
been any showing of marked interference with employment due 
specifically to hypertension.  Therefore, referral of this 
matter for consideration under the provisions of 38 C.F.R. § 
3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995), Floyd v. Brown, 9 Vet. App. 94-96 (1996).

ORDER

1.  Entitlement to a 30 percent rating for migraine headaches 
is granted for the period beginning October 29, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's service-connected hypertension is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


